Citation Nr: 0420230	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-15 310A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a November 
1984 Board of Veterans' Appeals decision denying service 
connection for a lumbar spine disorder.


REPRESENTATION

Moving party represented by:  Kenneth Carpenter, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from August 1951 to July 1955 
and he had active duty for training (ACDUTRA) from March 18, 
1982 to April 2, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion to revise a November 1984 decision of the 
Board that denied service connection for a lumbar spine 
disorder.  The moving party, the veteran, alleges the Board 
committed clear and unmistakable error (CUE) in that 
decision.


FINDINGS OF FACT

1.  The November 1984 decision of the Board denied service 
connection for a lumbar spine disorder on the basis that the 
disability was not present during regular active duty from 
1951 to 1955, pre-existed service on ACDUTRA from March 1982 
to April 1982, and was not aggravated while on ACDUTRA.

2.  The November 1984 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws were 
not ignored or incorrectly applied, and that decision was not 
fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The Board did not commit CUE in its November 1984 decision by 
denying service connection for a lumbar spine disorder.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Inapplicability of the Veterans Claims Assistance Act 
(VCAA)

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), it 
was held that VA had a duty to fully develop a motion for 
revision based on alleged CUE and that in adjudicating CUE 
the standard in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(used in determining whether new and material evidence had 
been submitted for the purpose of reopening a previously and 
finally decided claim) was applicable.  However, in VAOGCPREC 
12-2001 (July 6, 2001) it was held that neither of those 
statements constituted binding law inasmuch as each statement 
was contrary to prior holdings of the Federal Circuit that 
had not been overruled.  See, e.g., Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, 
et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of the VCAA's enactment.  It was 
further noted that at oral argument VA conceded that the VCAA 
potentially applied to all claims, contrary to the assertion 
in the brief on appeal in which the Court was asked to find 
that claims of CUE did not fall within the VCAA provisions.  
Holliday v. Principi, 14 Vet. App. 280, 288 (2001).  However, 
the Court did not specifically rule that CUE claims were 
covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  



"'CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions."  Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) (DAV) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  CUE adjudications are governed by Parts IV 
and V of Title 38, United States Code governing procedure and 
not by Parts II and III governing benefits available under 
laws administered by VA.  CUE is a procedural device for 
reversal or revision of a final RO or Board decision and not 
a claim for VA benefits under Parts II and III of 38 United 
States Code.  Rather, it is a collateral attack on a final 
decision pursuant to either 38 U.S.C.A. § 5109A (West 2002) 
(as to CUE in RO decisions) of Part IV, or 38 U.S.C.A. § 7111 
(West 2002) (as to CUE in Board decisions) (in Parts IV and 
V, respectively, of Title 38, United States Code).  

Section 2 of the VCAA adds a new section 5100 to Title 31 of 
the United States Code and defines the term "claimant," for 
purposes of chapter 51 of Title 38, as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  Section 3 of the 
VCAA reaffirms, clarifies, and arguably expands the 
Secretary's duties to notify and assist "claimants" in the 
development of their claims.  VCAA § 3 (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  However, a "request [] for 
revision [] of a previous decision" on the basis of CUE is 
not an "application" or "claim for any [VA] benefit under the 
laws administered by the Secretary" for purposes of chapter 
51 of Title 38 and, thus, a "claimant" as defined by 
38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of Title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant sections 5109A and 7111.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

The recently promulgated VA regulations regarding allegations 
of CUE in final BVA decisions further support this 
distinction.  See generally 38 C.F.R. §§ 20.1400-20.1411 
(2003).  These rules make it patently clear that several of 
the provisions of Title 38 generally applicable to the 
adjudication of VA benefits claims are not for application in 
Board CUE motions.  First, 38 C.F.R. § 20.1411(a) (2003) 
states that motions filed under that subpart "are not subject 
to the provisions of part 19 of [Title 38] or this part 20 
which relate to the processing and disposition of appeals" 
and that regulation also makes clear that "the benefit of the 
doubt rule" does not apply to the Board's decision on a CUE 
motion.  Board decisions reviewed on CUE motions are not 
subject to reopening on the grounds of new and material 
evidence.  38 C.F.R. § 20.1411(b) (2003).  Additionally, 
38 C.F.R. § 20.1411(c)-(d) (2003) expressly state that "a 
motion under this subpart is not an application for benefits 
subject to any duty associated with 38 U.S.C. 5103(a)" and 
that "a motion under this subpart is not a claim for benefits 
subject to the requirements and duties associated with 38 
U.S.C. 5107(a)."  These rules were enacted before the VCAA 
and apply to 38 U.S.C.A. §§ 5103 and 5107 as they existed 
prior to the VCAA.  See DAV, 234 F.3d at 704 ("a CUE claim is 
unique and, thus, should not be governed by statutes such as 
38 U.S.C. §§ 5103(a) and 5107(a) which apply to regular 
claims for benefits.").  "However, there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Generally see 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant time in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to a prior final decision cannot form the 
basis for a valid claim of CUE.  Smith (Rose) v. West, 11 
Vet. App. 134, 137 (1998), quoting Berger, 10 Vet. App. at 
170.  See also VAOPGCPREC 25-95 (Dec. 6, 1995) 
(to the effect that a collaterally attacked decision's 
application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).

Laws and Regulations Governing Claims of CUE

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West. 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2003).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West 2002).  

CUE is a very specific and rare kind of error, one of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  If 
it is not absolutely clear that a different result would have 
ensued, there is no CUE.  38 C.F.R. § 20.1403(c) (2003).  CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).  CUE also does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2003).

38 C.F.R. § 20.1411(a) (2003) provides that the doctrine of 
the favorable resolution of reasonable doubt is not 
applicable in determinations of whether a prior Board 
decision contains CUE.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2003).  The regulations governing adjudication of CUE 
in prior Board decisions was published with the specific 
intent to codify the current requirements for a viable claim 
of CUE as defined by the Court in Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 
Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger 
v. Brown, 10 Vet. App. 166 (1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in DAV 
the Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, 38 
C.F.R. § 1404(b) was invalid.  

Background

The November 1984 Board decision in question stated, with 
respect to the evidence then on file, that the service 
medical records (SMRs) of the moving party's active duty from 
1951 to 1955 were negative for findings or diagnosis of a 
chronic back disorder.  

Also, the record reflected that the claimant was hospitalized 
in a private facility in September 1980 due to persistent 
back pain and pain in his left leg.  It was noted that he was 
totally incapacitated as a farmer and a mechanical engineer.  
His pain was unremitting and he had paresthesias in his left 
leg.  An electromyogram was positive for acute nerve root 
compression at L4-5.  Physical examination revealed that he 
had decreased range of motion in the lumbar spine secondary 
to pain and spasm.  It was difficult for him to walk on his 
heels or toes.  He had decreased ankle jerks and knee jerks 
on the left as compared to the right.  An X-ray examination 
showed multiple bony osteophytic spurs in the lower lumbar 
spine.  A CAT scan revealed a spinal stenosis at the level of 
L4-5.  A myelogram showed a defect at L4-5 on the left.  
During the course of hospitalization, he was placed in pelvic 
traction.  The final diagnosis was spinal stenosis.

In the latter part of September 1980, the claimant was again 
hospitalized in a private facility.  He underwent a 
decompressive laminectomy of the L4-5, left and right and 
left L5 root exploration and decompression and foraminotomy.  
It was noted that he was much improved upon discharge.  The 
final diagnosis was spinal stenosis.  

A performance evaluation report was prepared for the 
claimant's period of reserve training from December 1980 to 
November 1981.  He was assigned as a senior advisor and range 
coordinator and attended 48 drills.

An injury report dated in April 1982 indicated that, on March 
18, 1982, while driving a large forklift, the claimant hit a 
pothole and experienced pain in his lower back radiating into 
his left leg.

On March 30, 1982, the claimant was admitted to a naval 
hospital due to low back pain.  Physical examination upon 
admission revealed tenderness over the L4-5 region.  No 
reflex changes or sensory motor changes were noted.  A CAT 
scan demonstrated a bulge on the left side at L4-5.  An 
electromyogram revealed paraspinous muscle changes and L5 
nerve root changes.  It was felt that these changes were 
relatively minor.  The examiner noted that surgery was not 
indicated at that time.  It was noted that the possibility of 
either progression or recurrence was highly probable and that 
the claimant could require additional medical treatment for 
the injury.  

In July 1982, the claimant was admitted to a naval regional 
medical center with complaints of low back pain.  Physical 
examination upon admission revealed that the tendon reflexes 
were symmetrically equal and active in the lower extremities.  
There was some suggestion of right-sided paraspinal muscle 
spasm on forward flexion.  He appeared to have essentially a 
full range of motion of the lumbosacral spine.  The diagnosis 
was herniated nucleus pulposus (HNP).  

In August 1982, a medical board found that the claimant was 
unfit for full duty at that time.  The final pertinent 
diagnoses were degenerative arthritis of the lumbosacral 
spine, severe, and HNP at L5-S1 with L5 radiculopathy.  

During a VA examination in January 1983, it was noted that 
the lumbar surgery about two years earlier (in September 
1980) had not relieved any of the claimant's pain.  He used a 
cane to aid in walking and reported that he was unable to do 
any type of exercise or jogging.  Radiographic studies of the 
lumbar spine showed degenerative disc changes of all disc 
spaces form L1 through S1.  Mild hypertrophic spurring was 
seen laterally and anteriorly at L2 through L5.  No acute 
fracture or dislocation was noted.  There appeared to be 
laminectomy changes in the lower lumbar spine. 

A statement from a Navy physician dated in February 1983 
noted that the claimant had a clinical picture consistent 
with lumbar spinal stenosis.  The claimant felt that he was 
completely without symptoms until an injury in March 1982 and 
that he was fully disabled after the accident.  It was 
recorded that he had progressive spinal stenosis and nerve 
root impingement since the time of the accident.  It was the 
physician's opinion that the claimant's lumbar degenerative 
disease had been progressive for many years.  It was noted 
that only recently had the claimant become symptomatic.  The 
physician indicated that perhaps the accident in March caused 
a herniation of the disc causing nerve root compression, but 
more accurately, the claimant had progressive stenosis and 
might well need a decompressive laminectomy in the future.  
He reported that there was no way to prove a specific 
causative event.  

A private medical statement dated in May 1983 indicated 
treatment of the claimant in March 1982 and reported that he 
related a history of having minimal to no low back 
difficulties until active duty for training in March 1982.  
The examiner stated that in view of the fact that the 
claimant was essentially asymptomatic prior to his back 
injury while on active duty and in view of the fact that he 
was able to function normally prior to that time, that it 
must be concluded that the injury he received while on active 
duty aggravated a preexisting condition.  

At a Regional Office hearing in October 1983 the claimant 
testified that he had achieved a full recuperation from the 
minor surgery in 1980 and was physically active without 
restrictions when he entered ACDUTRA in 1982.  

During VA hospitalization in October 1983 for chronic low 
back syndrome it was noted that the claimant's symptoms 
actually dated back to 1980 when a laminectomy was performed 
in a private hospital following a myelogram that revealed a 
filling defect at the L4 and 5 levels.  General physical and 
neurological examinations were within normal limits.  
Electromyogram and nerve conduction studies revealed no 
neurologic nerve root damage.  The final pertinent diagnoses 
were status post decompression laminectomy at L4-5, right and 
left, with left foramenctomy [sic] with root exploration, and 
degenerative joint disease with predominant involvement of 
the lumbar spine.  The claimant was advised to resume his 
pre-hospital activities.  

Of record is a CAT scan of the lumbar spine performed at a 
private facility in October 1983.  It revealed that all of 
the intervertebral spaces throughout the lumbar spine 
appeared somewhat narrowed with eburnation and spur 
formation.  Status post left-sided laminectomy of L5 was 
noted.  

In citing the applicable laws and regulations in its November 
1984 decision, the Board listed 38 U.S.C. §§ 101(24), 106, 
310, 312, 313, 331, 337, and 353, as well as 
38 C.F.R. §§ 3.102, 3.306(a), and 3.307.

In its discussion and evaluation of the evidence, the Board 
stated:

This evidence has been carefully assesed [sic] in 
light of the applicable statutory and regulatory 
provisions, including the doctrine of reasonable 
doubt.

In the present case, the veteran claims service 
connection for a back disability.  Initially, we 
wish to point out that the evidence does not 
establish, nor does the veteran contend, that his 
current back disability was incurred during his 
period of active duty from August 1951 to July 
1955.  Thus, an allowance of the claim on the 
above basis is not warranted.

The veteran asserts that although he had undergone 
minor back surgery in 1980, he was in outstanding 
physical condition and had experienced no problems 
prior to his injury while on active duty for 
training.  

As the evidence clearly demonstrates that the 
veteran did undergo back surgery prior to his 
period of active duty for training, the question 
for resolution is whether or not his back disorder 
was aggravated within the meaning of the 
aforementioned laws and regulations.  Aggravation 
is demonstrated by a showing that a disorder 
actually increased in severity during service.  A 
temporary exacerbation of symptoms is not 
sufficient.  Whether or not such an increase 
occurred is a determination based upon 
manifestations of the disability prior to, during 
and subsequent to service, or in the present case, 
active duty for training.  

Based on a thorough review of all evidence of 
record, we must conclude that the veteran's back 
disability was not aggravated while prforming 
[sic] activity duty for training.  

While the veteran asserts that he had only minor 
back problems in 1980, we note that the report of 
hospitalization indicates that the veteran 
experienced unremitting back pain which had 
rendered him totally incapacitated.  During this 
period of hospitalization he underwent surgery and 
a decompression laminectomy was performed.  
Furthermore, the medical report dated in February 
1983 revealed that the veteran's lumbar 
degenerative disease had been progressing for many 
years and that there was no way to prove a 
specific causative event.  While the examiner did 
comment that perhaps the veteran's accident caused 
the herniation of the disc and subsequent nerve 
root compression, he stated that more accurately, 
the veteran had progressive stenosis.  We note 
that stenosis was diagnosed during the veteran's 
hospitalization in 1980.

The symptoms associated with the veteran's service 
injury, including nerve root compression, were 
exhibited, at least to some degree, prior to his 
period of active duty for training.  The most 
recent Veterans Administration hospitalization 
report revealed that both the general medical and 
neurological examinations were essentially within 
normal limits.  There was evidence of 
degenerative disease.  In view of the foregoing 
circumstances, we must conclude that the veteran 
experienced a progressive degenerative disease 
prior to his inactive duty for training which was 
not aggravated during the performance of active 
duty for training.  

In reaching our determination in this case, we 
have considered the doctrine of reasonable doubt; 
however, the facts of record fail to raise a 
substantial doubt which could be resolved in the 
veteran's favor.  

CUE Analysis

Now turning to the merits of the veteran's current motion, 
the Board concludes that application of the law to the facts 
in this case is against a finding that the Board committed 
CUE in its November 1984 decision.  

The veteran alleges that in 1984 the Board incorrectly 
applied the laws and regulations governing the rebuttal of 
the presumption of soundness at service entrance.  

Under 38 U.S.C.A. § 101(2) a "veteran" is a person who 
served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 U.S.C.A. § 101(24) 
"active military, naval, or air service includes active 
duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravate in line of duty."  



In Paulson v. Brown, 7 Vet. App. 466, 470 (1995) it was held 
that "[s]ince the appellant served only on active duty for 
training and has not established any service-connected 
disability, the Board did not err in concluding that 
the presumption of soundness was inapplicable to the 
appellant's case."  "[A]n individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status."  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000) (per curiam) (citing 38 
U.S.C.A. §§ 101(2) and (24), 1110 and Mercado-Martinez, 11 
Vet. App. 415, 419 (1998)).  

The reasoning used in these line of cases, although these 
cases did not exist when the Board issued its November 1984 
decision (and, therefore, have no retroactive precedent to 
that point in time), nonetheless was predicated on the same 
statutes that existed in 1984, as now.  So citing these Court 
cases in this CUE decision, concerning events that occurred 
before the holdings in them, is not impermissibly using these 
cases long after the fact to support the findings contained 
herein.



The veteran also alleges that in 1984 the Board incorrectly 
applied the laws and regulations governing the presumption of 
aggravation.  Again, in Paulson, supra, in which a veteran 
had ACDUTRA during peacetime, as in this case, it was stated 
that: 

If a disability is found to have preexisted 
service, then service connection may be predicated 
only upon a finding of aggravation during service.  
	Regarding aggravation of a preexisting injury or 
disease, the statute provides as follows:
	A preexisting injury or disease will be 
considered to have been aggravated by 
active [Italics Added] military, naval, 
or air service, where there is an 
increase in disability during such 
service, unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.

38 U.S.C. § 1153 (emphasis added); see also 38 
C.F.R. § 3.306(a)-(b) (1994).  The presumption of 
aggravation, however, is not applicable unless the 
preservice disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  

Paulson, at 468.  

38 C.F.R. § 3.306(a) now provides, as it did in 1984, that: 

A preexisting injury or disease will be considered 
to have been aggravated by active [italics added] 
military, naval, or air service, where there is an 
increase in disability during such service, 
unless there is a specific finding that the 
increase in disability is due to the natural 
progress of the disease.  



38 C.F.R. § 3.306(c) now provides, as it did in 1984, that: 

The specific finding requirement that an increase in 
disability is due to the natural progress of the 
condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, 
conditions, and hardships of service. 

Read together, 38 C.F.R. § 3.306(c) is dependent upon 38 
C.F.R. § 3.306(a), which in turn requires that there was 
"active" military service for the presumption of 
aggravation to be applicable.  

Here, it must be pointed out that the moving party was not 
service connected for any disability at the time of the 1984 
Board decision and, because he was not service connected for 
any disability, including any disability arising from his 
1982 period of ACDUTRA, he was not a "veteran" for the 
purpose of application of the presumptive provisions 
governing claims for service connection for disability 
arising from that period of ACDUTRA.  So there was no 
presumption of soundness nor any presumption of aggravation, 
including there being no requirement, as alleged, that there 
had to be a "specific finding that the increase in 
disability [was] due to the natural progress of the 
disease."

The veteran does not allege, and the evidence does not 
otherwise suggest, that the factual record before the Board 
in November 1984 was incomplete or incorrect.  Hence, 
although not alleged, the motion for CUE is not sustainable 
on the grounds that the correct facts, as known at that time, 
were not before the Board.  38 C.F.R. § 20.1403(a).  



In this regard, the claimant had stated prior to the 1984 
Board decision that he had not had chronic residual 
disability of the lumbar spine prior to his ACDUTRA in 1982, 
having fully recovered from the 1980 lumbar surgery.  
However, the November 1984 Board decision at issue pointed 
out that he had specifically claimed service connection by 
way of aggravation.  So even he had acknowledged the lumbar 
spine disorder prior to service - albeit while at the same 
time discounting any lasting effects from it, including the 
surgery.

The primary basis of the current claim of CUE is that the 
Board erred in November 1984 by substituting its' 
unsubstantiated opinion for that of a trained medical 
professional.  Bear in mind, however, the Board's 1984 
decision, which was many years ago, was not subject to the 
"independent medical evidence" rule first announced much 
later in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (decided 
March 8, 1991).  Thus, there was no legal bar to reliance on 
the medical judgment of adjudicators.  Indeed, one of the 
signing Board Members in that decision was actually even a 
physician (M.D.).  And while decisions of the Court during 
the years since that 1984 Board decision have required that 
VA adjudicators, including the Board's, rely solely upon 
independent medical evidence, these Court decisions do not 
have retroactive effect to a Board decision issued long ago 
in 1984.  Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Concerning motions for revision based on CUE, "opinions of 
this Court that formulate new interpretations of the law 
subsequent to an RO decision [or ... Board decisions] cannot be 
the basis of a valid CUE claim."  Berger v. Brown, 10 Vet. 
App. 166 (1997); VAOGCPREC 9-94, March 25, 1994 (59 Fed. Reg. 
27309 (1994)) (Court decisions invalidating VA regulations or 
statutory interpretations do not have retroactive effect in 
relation to prior "final" adjudications, but should be 
given retroactive effect as they relate to claims still open 
on direct review); see also 38 C.F.R. § 20.1403(e) (2003).  

To the extent that it also is alleged that certain clinical 
findings during service had greater probative value or 
importance than others, this amounts to no more than an 
allegation that the evidence was improperly weighed.  And as 
stated above, this cannot be CUE.  

Likewise, to the extent that it is suggested that any new 
statements or evidence, including those medical statements 
relied upon by the Board in July 1990 to reopen and grant the 
claim for service connection, must be considered in 
determining whether a lumbar spine disorder was aggravated 
during ACDUTRA, this would in essence require a reweighing of 
the evidence which, too, is prohibited.  

Also, allegations, even if true, that the Board failed in the 
"duty to assist" are insufficient to find CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakable erroneous").  

The net result of all of this is that the Board had a 
rational basis in 1984 for concluding that the lumbar spine 
disorder began prior to the claimant's 1982 ACDUTRA and that 
there was no permanent increase in severity in the underlying 
pathology of this disorder during that ACDUTRA.  So the 
Board's November 1984 decision was plausible based on the 
medical and other evidence then of record and the existing 
laws and regulations, although the veteran and his 
representative now contend otherwise.  See Crippen v. Brown, 
9 Vet. App. 412, 423 (1996); Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  

Since the only remaining basis alleged for a finding of CUE 
in that 1984 Board decision is a disagreement with how the 
Board evaluated the facts or weighed the evidence, this is 
insufficient to warrant a finding of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Accordingly, there was no CUE in the November 1984 Board 
decision and, thus, there is no basis for revision of that 
Board decision.  It stands.




ORDER

The veteran's motion for revision of the Board's November 
1984 decision, based on CUE, is denied.  



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



